Name: Commission Regulation (EC) No 1390/95 of 20 June 1995 amending Regulation (EC) No 671/95 on the assignment of specific reference quantities to certain producers of milk and milk products in Austria and Finland
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  Europe
 Date Published: nan

 Avis juridique important|31995R1390Commission Regulation (EC) No 1390/95 of 20 June 1995 amending Regulation (EC) No 671/95 on the assignment of specific reference quantities to certain producers of milk and milk products in Austria and Finland Official Journal L 135 , 21/06/1995 P. 0004 - 0004COMMISSION REGULATION (EC) No 1390/95 of 20 June 1995 amending Regulation (EC) No 671/95 on the assignment of specific reference quantities to certain producers of milk and milk products in Austria and Finland THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3950/92 of 28 December 1992 establishing an additional levy in the milk and milk products sector (1), as last amended by Regulation (EC) No 630/95 (2), and in particular the seventh subparagraph of Article 3 (2) thereof,Whereas Regulation (EC) No 671/95 (3) lays down the rules for allocating specific reference quantities to certain milk producers in Austria and Finland; whereas, following administrative difficulties in Austria for which the interested parties cannot be held responsible, it was in several cases not possible to meet the deadline set for submitting producer applications; whereas account must therefore be taken of this fact and the deadline concerned amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 The first and second indents of Article 2 of Regulation (EC) No 671/95 are hereby replaced by the following:'- before 1 May preceding the date on which the period of total or partial interruption of production ends, or before 30 June 1995 if the period ends in 1995,- before 30 June 1995 for applications submitted by producers who fulfil the conditions referred to in Article 1 (1) (c).`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 June 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 405, 31. 12. 1992, p. 1.(2) OJ No L 66, 24. 3. 1995, p. 11.(3) OJ No L 70, 30. 3. 1995, p. 2.